Title: To Alexander Hamilton from James McHenry, 1 November 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department, Trenton Novr. 1st 1799
          
          Inclosed are Copies of several letters and papers which were contained in a Dispatch I received open, from the Commanding Officer on the Mississippi and Tombigbee Rivers, T. H. Cushing, addressed to Brigadier General Wilkinson, and afterwards delivered to that General, while he was at Trenton.
          In the letter marked No. 1. from Major Cushing to Brigadier Genl. Wilkinson dated Camp, Mulberry Vale, July 22nd. 1799, is the following paragraph: “About the last of June, a public Boat arrived here from Pittsburg with some Medicine and Hospital Stores but the principal part of those intended for the posts on the Mississippi were left at Fort Massac there to remain subject to the order of the Officer commanding on the Mississippi—By this arrangement we are destitute of those essential Articles at the very season when they are most wanted and must remain so until the last of August or beginning of September. I have sent an express to order them down but the lateness of the Season and low state of the water will not allow me to expect them before that period. Had they been kept on board the Boat in which they were sent from Pittsburg until her arrival at Natchez the lives of many valuable men might have been saved who in all probability are doomed to fall in consequence of the detention.”
          The same subject is renewed in a second accompanying letter from Major Cushing to Brigadier Genl Wilkinson No. 2 dated Mount Adams near Natchez August the 14th. in the following words: “I wrote to you the 22nd. ulto. (via New Orleans) a duplicate of which is enclosed. In that letter I mentioned the detention of the Medicine and Hospital Stores, intended for the posts on the Mississippi at Fort Massac. It appears by Major Craig’s letter on the subject, a copy of which (and of the Invoice it conveyed) is enclosed, that the articles left Pittsburg on the 23rd. May to be deposited at Fort Massac, in charge of Captain Pasteur, with instructions to hold them, until drawn from him by an order from the Commanding Officer on the Mississippi. This arrangement necessarily defeats the object it had in view; because the Medicine and Stores must lay at Massac during the most sickly season, and cannot possibly reach the posts on the Mississippi until it is nearly over. They might as well have been left at Pittsburg or Philadelphia, as at Fort Massac. If the health and preservation of the Troops, or œconomy in the expenditure of Public Money be objects worthy of attention and care, the experience of last Year, should admonish those entrusted with this business, so to manage it, as that there should not exist a necessity for purchasing at the enormous prices of this Country.”
          The insinuation and charge conveyed by the above extracts, are serious and require suitable notice. The first Extract states that Major Cushing had ordered down to the Natchez, certain Medicines and Stores, which it would appear, a letter from the Assistant Quarter Master at Pittsburg No. 3. and Invoice No. 4. dated the 23rd. of May last, had informed him were deposited at Fort Massac, agreeably to instructions from the War Office subject to the orders of General Wilkinson, or commanding Officer of the Troops on the Mississippi, and afterwards insinuates that “had they been kept on board the Boat in which they were sent from Pittsburg, until her arrival at Natchez, the lives of many valuable men, might have been saved, who in all probability are doomed to fall in consequence of the detention.”
          The second Extract, (which it is proper to observe is from a letter dated the 14th. of August, two days subsequent to the Returns No. 5. exhibiting the Medicines and Hospital Stores, there at Natchez, and Fort McHenry, and to advert that the letter of the 22nd. July, and all the papers copies of which I send you, were contained in the same Dispatch)—after glancing at the ideas presented in the first Extract, proceeds to what I consider a direct charge “If the health and preservation of the Troops or œconomy in the expenditure of Public Money, be objects worthy of attention and care the experience of last year, should admonish those entrusted with this business, so to manage it, as that there should not exist a necessity for purchasing at the enormous prices of this Country.”
          These paragraphs are evidently contradictory—The first is designed to provide for the ascription of all the deaths that may happen to the non-arrival of Medicines and Stores in season at the Natchez and the consequent deficiency—the second exhibits, that without the arrival contemplated, still Medicines and Stores might be procured in the Country, and then prefers the accusation ——— for an improvidence, which would compel the purchase of such articles at the enormous prices of the Country.
          It will be found, I flatter myself, impossible to ascribe candid motives, for either of these opposite insinuations, particularly if it shall appear, the writer had before him, at the time he transmitted both his letters information, that should have induced him, in candor to suppress them.
          You will now be pleased to examine the Returns Nos. 5. of Medicines and Hospital Stores at Natchez and Fort McHenry, inclosed to General Wilkinson, as I have said in the same dispatch with his two letters, and adverted to, by Major Cushing in his letter of the 14th. August, the last of the Returns being dated two days preceding. It will then be manifest, that at the very time, and that he was so officially informed, Major Cushing indulged himself, in his disingenuous observations there was actually in Store at Natchez, Viz: Gum Aloes 2 lb. Gum Guiac 3 lb. Gum Ammon 1 lb. Gum Assafœtida 2 lb. Gum Gamboug 3 ℥. Gum Opii 4 lb. Gum Arab. 6 lb. Spt. Terebinth 7 Bot. Spt. Lav’d Comp. 3 Bot. Spt. Nitri dulcis 1 Bot. Spt. Sal Amon 3 Bot. Ol. Recini 10 Bot. Bal Traumat 2 ℥. Pulv. Rhei 6 lb. Pulv. Jalap 6 lb. Sal Nitri 6 lb. Sal Tart 2 lb. Cera Alb 4 lb. Cera Flav 12 lb. Emp. Adhesiv 2 lb. Unct. Citrin 10 lb. Spunge 1 lb. Pill Boxes 6 papers, Sheep Skins 6. Rad Sup verg 2 lb. Glycyr 2 lb. Gentian 10 lb. Flor: Chamemi 3 lb. Suc Glycyri 14 lb. Vitriol Roman 3 lb. Tart Emet 1 lb. Calomel 4 lb. Borax 1 lb. Sal Saturn 8 lb. Squills 2 lb. Cantharid: 2 lb. Cast. common 3 ℥. Magnes Alb 2 lb. Manna 3 lb. Bal. Canaden 1 lb. Flor Sulph. 10 lb. Gum Myrrh 1 lb. Crem Tart. 8 lb. Tapioca 20 lb. Cinnamon 2 lb. Cloves 10 ℥. Vial Corks 12 doz. Penis Syringes 11 doz. Scales & Weights 2 Boxes. Iron bound Kegs 9. 9 Kegs Brandy 15 Galls. each. 2 Qr. Casks Brandy (one of which was bilged and the greater part lost.) 1 Qr. Cask Sherry Wine (one third wanting.) 2 Qr. Casks Vinegar, one third lost. Pul. Cort. Peru com. 175 lb. Pul Cort Peru Rub 80 lb. Flor Sulph 50 lb. 4 Cases amputat. instruts. 3 damaged. 3 ditto Trepanning ditto. 2 damaged.
          At Fort McHenry, Viz: 1 Pint. Sal Armoniac. ½ Pint Tinct Castor. ½ Gill Tinct Myrrh. 2 Oz. White Vitriol. 1 Oz. Sugar of Lead. 6 Oz. Rhubarb. 4 Oz. Jalap. 2 Oz. Orange peal. ¼ Oz. Red Precipt. 6 Oz. Medicinal Ointment. 2 Syringes. 1 Glyster Pipe. 2 Quires Wrapping Paper. 16 lb. Pale Bark. 2 Small Sponges. 1 Case of Pocket Instruments (incomplete.) 2 Oz. Opium. 2 Oz. Calomel. ½ Oz. Tartar Emetic. 10 Galls Brandy. 50 lbs. Brown Sugar. 90 lbs. Rice. 8 lbs. Bohea Tea. 4 lbs. Chocolate. 1 Yard Flannel.
          It will appear from a reference to the Return of the Troops transmitted also in the same dispatch that in July last there was present, viz: 
          At Loftus’s Heights, one hundred and thirty five Non-commissioned Officers and privates, thirty five of which are stated sick.
          At Fort Sargent and Mulberry Vale near Natchez, Two hundred and seventeen, of which thirty seven sick.
          At Fort McHenry thirty nine; of which three sick.
          At Mount Adams twenty three; of which four sick.
          And in June last—At Fort Pickering Chickasaw Bluff, forty; of which seven sick.
          I request Sir, you will take the opinion of Medical Gentlemen of reputation whether the returns just alluded to, of Medicines and Hospital Stores, do not exhibit a sufficient supply, to have prevented the Troops at Fort Adams, Natchez and the other posts on the Mississippi from suffering, and whether the Returns do not exhibit, particularly an abundance of the most essential to the diseases prevalent during the period referred to, in that Quarter, where a deficiency has been complained of?
          If these Queries are answered in the affirmative, which I think will be the case, it is proper I should repeat, that Major Cushing had these Returns before him, (for he enclosed them) at the time he made his very unfounded and improper representation of a deficiency; that he knew the Medicines and Stores were within less than a day’s Journey from Fort Adams, where he appears to have quartered; that they were subject to his orders for their distribution, which it was his duty to give; that he well knew if a proper distribution was made, the troops could not possibly suffer; and that he was responsible for the proper distribution.
          I consider that if a proper distribution of the Medicines evidently within his power and adequate to every purpose was not made by the orders of Major Cushing the Commandant, and it shall appear the Sick of the Army have suffered in consequence, that it is indispensible to have the facts substantiated and precisely reported for further orders respecting so criminal a neglect.
          If it should appear that a proper distribution of the Medicines within his power was made, and the Troops did not suffer thro’ his neglect, I, notwithstanding, am decidedly of opinion that Major Cushing highly merits the severest reprimand, for the very improper, unfounded, wilful, and disingenuous insinuation and charge in the preceding Extracts from his letters and require you will notice him accordingly.
          I have the honor to be, with great respect, Sir, Your obedt. Servant,
          
            James McHenry
          
          Major General Alexander Hamilton.
          
            This letter has been delayed till now the 20th. by an unavoidable accident—
          
        